   Case 2020CV000036
      Case:            Document 6Document
            3:20-cv-00354-wmc         Filed#:04-09-2020
                                              1-2 Filed:                 Page 1 of
                                                                      04/17/20     7
                                                                                 Page 1 of 7
                                                                                       FILED
                                                                                       04-09-2020
                                                                                       Clerk of Circuit Court
                                                                                       Sawyer County, WI
STATE OF WISCONSIN                             CIRCUIT COURT                  SAWYER2020CV000036
                                                                                     COUNTY
 Lance M. Ewert
 12170 W Johnson Road
 Couderay, WI 54828,

                                  Plaintiff,         Case No. 2020CV000036
           v.                                        JURY TRIAL DEMANDED

 FD Holdings, LLC d/b/a Factual Data
 5100 Hahns Peak Drive
 Loveland, CO 80538
                            Defendant.


                                                SUMMONS



          THE STATE OF WISCONSIN:

          To Each Person Named Above as a Defendant:

          You are hereby notified that the plaintiff named above has filed a lawsuit or other legal

action against you. The complaint which is attached hereto states the nature and basis of the legal

action.

          Within twenty (20) days of receiving this Summons you must respond with a written

Answer, as that term is used in Chapter 802 of the Wisconsin Statutes, to the Complaint. The Court

may reject or disregard an Answer that does not follow the requirements of the statutes. The

Answer must be sent or delivered to the Court, whose address is Sawyer County Clerk of Circuit

Court, 10610 Main St #74, Hayward, WI 54843, and to Matthew C. Lein of Lein Law Offices,

plaintiff's attorney, whose address is P.O. Box 761, Hayward, Wisconsin 54843. You may have an

attorney help or represent you.




                                   FACTUAL DATA'S NOTICE OF REMOVAL
                                              EXHIBIT A
   Case 2020CV000036
      Case:            Document 6Document
            3:20-cv-00354-wmc         Filed#:04-09-2020
                                              1-2 Filed:              Page 2 of
                                                                   04/17/20     7
                                                                              Page 2 of 7




       If you do not provide a proper Answer within twenty (20) days, the Court may grant

Judgment against you for the award of monetary or other legal action required in the Complaint,

and you may lose your right to object to anything that is or may be incorrect in the Complaint.

       A Judgment may be enforced as provided by law. A judgment awarding money may

become a lien against any real estate you own now or in the future, and may also be enforced by

garnishment or seizure of property.

                                             Respectfully submitted,

                                             /s/ Matthew Lein
                                             Matthew Lein
                                             Attorney ID #1084028
                                             Lein Law Offices
                                             P.O. Box 761
                                             15692 Highway 63 North
                                             Hayward, Wisconsin 54843
                                             715-634-5051
                                             mlein@leinlawoffices.com
                                             Attorney for Plaintiff




                                FACTUAL DATA'S NOTICE OF REMOVAL
                                           EXHIBIT A
   Case 2020CV000036
      Case:            Document 6Document
            3:20-cv-00354-wmc         Filed#:04-09-2020
                                              1-2 Filed:              Page 3 of
                                                                   04/17/20     7
                                                                              Page 3 of 7




STATE OF WISCONSIN                          CIRCUIT COURT                  SAWYER COUNTY
 Lance M. Ewert
 12170 W Johnson Road
 Couderay, WI 54828,

                               Plaintiff,         Case No. 2020CV000036
        v.                                        JURY TRIAL DEMANDED

 FD Holdings, LLC d/b/a Factual Data
 5100 Hahns Peak Drive
 Loveland, CO 80538,
                            Defendant.


                                      Amended Complaint



       COMES NOW Plaintiff, through counsel, and for Plaintiffs causes of action against

Defendant states as follows:

       1.     This is an action for damages brought by an individual consumer against the

Defendant for violations of the Fair Credit Reporting Act (hereafter FCRA) 15 U.S.C. §1681 et

seq.

       2.     Jurisdiction of this Court arises under 15 U.S.C. § 1681p and 28 U.S.C. § 1331.

       3.     Venue lies properly in this district under 28 U.S.C. § 1391(b).

       4.     Plaintiff is a resident of Wisconsin.

       5.     Defendant FD Holdings, LLC d/b/a Factual Data (“Factual Data”) is an Ohio

corporation with a principal place of business in Loveland, Colorado.

       6.     Defendant Factual Data was and is engaged in the business of credit reporting, all

within Wisconsin.

       7.     Defendant Factual Data is included hereafter in the term Credit Reporting Agency

Defendant.




                                FACTUAL DATA'S NOTICE OF REMOVAL
                                           EXHIBIT A
   Case 2020CV000036
      Case:            Document 6Document
            3:20-cv-00354-wmc         Filed#:04-09-2020
                                              1-2 Filed:                  Page 4 of
                                                                       04/17/20     7
                                                                                  Page 4 of 7




       8.        Defendant is reporting an account as due and owing on Plaintiff’s credit report,

specifically JP Morgan Chase Bank Card.

       9.        The reporting of the accounts as due and owing is false.

       10.       The account was discharged in a bankruptcy, case number 1-17-13471, filed in the

Western District of Wisconsin.

       11.       Plaintiff received a discharge on January 10, 2018.

       12.       Defendant Factual Data has no reasonable means of monitoring or updating

accounts once they are discharged in bankruptcy.

       13.       The credit reports still show the discharged accounts as owing and able to be

enforced and collected.

       14.       Plaintiff’s creditors and/or potential creditors have accessed Plaintiff’s reports

while the misreporting was on the credit report and were misinformed by Defendants about

Plaintiff’s credit worthiness — including, but not necessarily limited to Ladysmith Federal Savings

and Loan Association.

       15.       The inaccurate information negatively reflects upon the Plaintiff, Plaintiff’s credit

repayment history, and Plaintiff’s financial responsibility as a debtor and Plaintiff’s credit

worthiness.

                     Count I — Violations of the Fair Credit Reporting Act

       Comes now Plaintiff and for Count I against the Defendant states and alleges to the Court:

       16.       Plaintiff incorporates the foregoing paragraphs as though the same were set forth at

length herein.

       17.       Pertinent hereto, Factual Data regularly engaged in whole or in part in the practice

of assembling or evaluating consumer credit information or other information on consumers to




                                   FACTUAL DATA'S NOTICE OF REMOVAL
                                              EXHIBIT A
   Case 2020CV000036
      Case:            Document 6Document
            3:20-cv-00354-wmc         Filed#:04-09-2020
                                              1-2 Filed:                Page 5 of
                                                                     04/17/20     7
                                                                                Page 5 of 7




furnish consumer reports to third parties, and which uses any means or facility of interstate

commerce to prepare or furnish consumer reports.

       18.     Pertinent hereto, the Plaintiff Lance M. Ewert is a “consumer” as that term is

defined by 15 U.S.C. § 1681a(c).

       19.     Pertinent hereto, the above-mentioned credit reports were written, oral, or other

communication of any information by a consumer reporting agency bearing on a consumer’s credit

worthiness, credit standing, credit capacity, character, general reputation, personal characteristics,

or mode of living used or expected to be used or collected in whole or in part to serve as a factor

in establishing the consumer's eligibility for credit or insurance to be used primarily for personal,

family, or household purposes; employment purposes; or any other purpose authorized under 15

U.S.C. § 1681b.

       20.     Under 15 U.S.C. § 1681n and 15 U.S.C. § 1681o, Defendant is liable to the Plaintiff

for willfully and negligently violating the requirements imposed on Defendant Credit Reporting

Agencies of information under 15 U.S.C. § 1681e(b) in assuring reasonable procedures to assure

maximum possible accuracy to prevent such reporting of inaccurate information in Plaintiff’s

reports.

       21.     The conduct of Defendant was a direct and proximate cause, and a substantial

factor, in bringing about the serious injuries, actual damages and harm to the Plaintiff and

Defendant is liable to the Plaintiff for the full amount of statutory, actual and punitive damages,

along with the attorneys’ fees and the costs of litigation, and such further relief, as permitted by

law.




                                  FACTUAL DATA'S NOTICE OF REMOVAL
                                             EXHIBIT A
   Case 2020CV000036
      Case:            Document 6Document
            3:20-cv-00354-wmc         Filed#:04-09-2020
                                              1-2 Filed:              Page 6 of
                                                                   04/17/20     7
                                                                              Page 6 of 7




       WHEREFORE, Plaintiff seeks judgment in Plaintiff’s favor and damages against

Defendant based on the following requested relief:

       a.     Actual damages;

       b.     Statutory damages;

       c.     Punitive damages;

       d.     Costs and reasonable attorney's fees under 15 U.S.C. §§ 1681n and 1681o; and

       e.     Such other and further relief as may be necessary, just and proper.

                                            Respectfully submitted,

                                            /s/ Matthew Lein
                                            Matthew Lein
                                            Attorney ID #1084028
                                            Lein Law Offices
                                            PO Box 761
                                            15692 Highway 63 North
                                            Hayward, Wisconsin 54843
                                            715-634-5051
                                            mlein@leinlawoffices.com
                                            Attorney for Plaintiff




                                FACTUAL DATA'S NOTICE OF REMOVAL
                                           EXHIBIT A
Case 2020CV000036
   Case:            Document 6Document
         3:20-cv-00354-wmc         Filed#:04-09-2020
                                           1-2 Filed:             Page 7 of
                                                               04/17/20     7
                                                                          Page 7 of 7




                                Demand for Jury Trial

   Comes now Plaintiff and demands a jury trial on all issues so triable.

                                         /s/ Matthew Lein
                                         Matthew Lein, #1084028




                            FACTUAL DATA'S NOTICE OF REMOVAL
                                       EXHIBIT A
